It is my view that the rule that should be followed by this court in cases such as this is correctly stated in State v. Empire Oil  Refining Co., 171 Okla. 138, 42 P.2d 127, as follows:
"In an action on appeal to the district court from the county board of equalization, the determination and judgment of the district court will not be disturbed where the determination is fairly sustained and supported by the evidence, and the judgment is not contrary to law."
In the cases on which the majority opinion is based, the district court affirmed the decision of the board of equalization, while in the instant case, as in the cited case, the district court modified or annulled the decision of the board of equalization. The statute (section 7, ch. 115, S. L. 1933, 68 O.S.A. § 258) provides that on the appeal to the district court the transcript containing the evidence introduced before the board "shall, in due course, be examined and reviewed by said court, and affirmed, modified or annulled, as justice shall demand." In passing upon the appeal, it is the duty of the district court to indulge the presumption that the decision of the board of equalization is correct. In making an order such as "justice shall demand," it is the duty of the district court to weigh the evidence and, after giving due consideration to the presumption in favor of the correctness of the board's decision, enter a judgment based upon the principles of justice and equality, bearing in mind that the prime requisite of taxation is uniformity and equality in the assessment, equalization, levy, and collection of the taxes, so that each citizen shall bear his just share of the burden of maintaining the government. State v. Boyett, 183 Okla. 49,80 P.2d 201; State v. Board of Com'rs of Creek County,188 Okla. 184, 107 P.2d 542. When the district court has acted and modified or annulled the decision of the board, and an appeal is taken to this court from such judgment, we should presume that the judgment of the district court, which we are reviewing, is correct and affirm the same unless it is clearly against the weight of the evidence or is contrary to law.
Here, evidence was introduced as to the valuation placed upon similar properties in the vicinity of the Kennedy Building. The evidence would have justified a minimum assessment of $127,500 or a maximum assessment of $153,000. The district court weighed the evidence as to the value of the Kennedy property and considered the valuation placed upon similar property nearby, and reduced the assessment from $152,390 to $140,000. I cannot agree that the judgment is clearly against the weight of the evidence.
I therefore dissent.